   Case 4:21-cv-00155-SDJ Document 1 Filed 02/23/21 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 CHELDAN HOMES, LP,                             §
            Plaintiff,                          §
                                                §       C.A. NO. _____________________
 VS.                                            §
                                                §                JURY DEMAND
 NATIONAL BUILDERS INSURANCE                    §
 COMPANY,                                       §
             Defendant.                         §


                                         COMPLAINT

       COMES NOW CHELDAN HOMES, LP (“Cheldan”) and files this Complaint and Request

for Declaratory Judgment

                                           PARTIES

       1.      Cheldan Homes, L.P. is a Texas Limited Partnership domiciled in Texas. Cheldan

Homes, L.P. is owned by one Texas general partnership and one limited liability company. The

general partner is Cheldan Holdings, a Texas general partnership. The general partnership is

managed by Allen Goss and owned by Allen Goss and Kayemille Goss. The limited liability

company is OMS Management, LLC. OMS is owned by the general partner Cheldan Holdings, a

Texas general partnership, which is managed by Allen Goss and owned by Allen Goss and

Kayemille Goss.

       2.      National Builders Insurance Company (“BIC”) is a Texas licensed insurance

company incorporated in the State of Delaware. BIC’s place of business is located at 2410 Paces

Ferry Road, Suite 300, Atlanta, Georgia 30339. Service is not needed at this time as Defendant has

been served.




COMPLAINT – Page 1
   Case 4:21-cv-00155-SDJ Document 1 Filed 02/23/21 Page 2 of 4 PageID #: 2




                                VENUE AND JURISDICTION

       3.      Venue is proper in this Court under 28 U.S.C. § 1391 in that … (b) the Eastern

District of Texas is where a substantial part of the events giving rise to the claim occurred, and

(c) the Defendants are subject to personal jurisdiction in the Eastern District of Texas at the time

this action is commenced. Specifically, the insurance policy made the subject of this litigation was

issued in Denton County, Texas by the agent for Plaintiff.

       4.      The parties are diverse. Specifically, Plaintiff is a Texas entity, and all of its

partners are Texas citizens. Defendant National Builders Insurance Company is a Delaware

corporation since December 15, 2010 and is also an active and registered foreign entity with the

Georgia Secretary of State.

       5.      In addition, Plaintiff seeks damages in excess of $75,000.

                                  FACTUAL BACKGROUND

       6.      BIC issued Policy number PKG 0070676 (the "Policy") to Plaintiff for the period

of September 1, 2018 to September 1, 2019. Through the Policy, BIC agreed, subject to the

limitations, terms and conditions thereof, to pay all sums (up to the applicable limits less any

applicable self-insured retention) which the individuals and entities insured thereunder became

obligated to pay by reason of liability imposed by law for damages resulting from, among other

things, bodily injury or property damage caused by an occurrence covered by the Policy.

       7.      Cheldan was sued in a lawsuit styled Gantley Wilson and Becky Wilson v. Cheldan

Homes, L.P. et al; Case No. 348-309663-19, filed in the 348th Judicial District Court of Tarrant

County, Texas (“Wilson lawsuit”). After receiving service of the lawsuit, Cheldan tendered the

lawsuit to BIC for defense and indemnity coverage. Despite being covered by the applicable policy

of insurance, BIC refused to defend and refused to indemnify Cheldan for the Wilson Lawsuit.




COMPLAINT – Page 2
   Case 4:21-cv-00155-SDJ Document 1 Filed 02/23/21 Page 3 of 4 PageID #: 3




                                     CAUSES OF ACTION

                                  BREACH OF CONTRACT

        8.     Cheldan and BIC entered into a valid and enforceable insurance policy.

        9.     Cheldan performed all conditions precedent under that policy.

        10.    Despite providing coverage for the Wilson Lawsuit, BIC breached its insurance

contract with Cheldan by not defending nor indemnifying Cheldan for the Wilson Lawsuit.

                                DECLARATORY JUDGMENT

        11.    Cheldan would show that the applicable insurance policy provides both defense and

indemnity coverage for the damages alleged by Plaintiff(s) in the underlying lawsuit.

        12.    Cheldan seeks a declaration from this Court that the Wilson Lawsuit is covered by

the applicable insurance issued by Defendant.

        13.    Further, Cheldan seeks a declaration that Defendant is liable to Cheldan for defense

and indemnity damages as well as attorney’s fees and costs related to the prosecution of this

litigation.

                                         CONCLUSION

        WHEREFORE, Plaintiff requests judgment as follows:

        a)     That the Court determine and declare that the Defendant is liable to pay and
               indemnify Plaintiff for all damages, costs and payments incurred by Plaintiff with
               respect to any and all claims related to the Wilson Lawsuit;

        b)     Grant to Plaintiff its costs and attorney’s fees incurred herein; and,

        c)     Grant such other and further relief as may be just and proper.




COMPLAINT – Page 3
  Case 4:21-cv-00155-SDJ Document 1 Filed 02/23/21 Page 4 of 4 PageID #: 4




                                        Respectfully submitted,

                                        By:     /s/T. Micah Dortch
                                                T. MICAH DORTCH
                                                State Bar No. 24044981
                                                mdortch@potts-law.com
                                        MARYSSA J. SIMPSON
                                        Texas Bar No. 24088414
                                        msimpson@potts-law.com
                                        POTTS LAW FIRM, LLP
                                        2911 Turtle Creek Blvd, Suite 1000
                                        Dallas, Texas 75219
                                        Tel: (214) 396-9427
                                        Fax: (469) 217-8296
                                        ATTORNEYS FOR PLAINTIFF




COMPLAINT – Page 4
